DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 8/22/2022 has been entered.

Response to Amendment
Applicants’ response filed 8/22/2022 amended claims 1, 6 and 10 and added new claim 11.  Applicants’ amendments overcome the 35 USC 101/112 rejection from the office action mailed 2/10/2022; therefore these rejections are withdrawn.  Applicants’ amendments in light of their arguments are persuasive in overcoming the 35 USC 103 rejection over Beynon in view of Abhari from the office action mailed 2/10/2022; therefore this rejection is withdrawn.       

Specification
The disclosure is objected to because of the following informalities: on page 4, lines 15-20 it seems as if there is a Japanese character where an “or” should be.  Also, both reaction schemes are labelled as FF-PAO, neither is labelled as F-PAO, same with page 6, lines 15-20.  Appropriate correction is required.

Claim Objections
Claim 6 is objected to because of the following informalities:  the claim has the wrong status identifier, should be “Currently amended”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 6 and 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 6 are indefinite because the claim shows the reaction scheme for FF-PAO and labels both reaction outcomes as FF-PAO and never recites what F-PAO formula consists of.  
Claims 1 and 6 are further indefinite as claim 1 recites the “synthetic products” but maintains products that would result from deleted parts of the claim (deleted “R groups”).  
Claims 1 and 6 are further indefinite as claim 1 recites “synthetic products are prepared by” and then lists the preparation steps but does not discuss in a definite manner whether or not the steps are all included or are in the alternative.  If in the alternative proper language should be used indicating that the steps are in the alternative.  
Claim 6 is further indefinite as claim 6 does not change the scope of claim 1 as no active method steps are provided in claim 6 that are different from the preparation steps recited in claim 1.  
 Claim 10 is indefinite as claim 10 recites “the synthetic base oil” wherein the claim should recite “the halogen-containing synthetic base oil”.  
 Claim 11 is indefinite as claim 11 refers to the additives in the alternative but should use proper language (maybe Markush language) to indicate that all the additives are not necessary for claim 11.  

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  the prior art does not teach the fluorine-containing compounds derived from the specific moieties recited in claim 1.  Abhari teaches functionalized C3 to C40 olefin polymers, but not multi-branched polyethylene, or a copolymer of ethylene and an alpha-olefin, nor a polymer of isobutylene with the specificity required by instant claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771